Citation Nr: 0426180	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury.

2.  Entitlement to service connection for a dental condition 
to include for treatment purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran served in the United States Army from September 
1966 to August 1968, and in the United States Marine Corps 
from January 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Little Rock, 
Arkansas, Department of Veterans Affairs Regional Office 
(RO). 

In December 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.

At the hearing and on the record, the veteran withdrew from 
his appeal the issue of whether new and material evidence has 
been presented to reopen the claims of service connection for 
right hip and right knee disabilities and the issue of 
service connection for stress.  


FINDINGS OF FACT

1.  In an unappealed August 1971 rating decision, the RO 
denied service connection for residuals of a back injury.  

2.  The additional evidence presented since the August 1971 
rating decision does not bear directly and substantially on 
the specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim.

3.  The veteran does not have a dental condition that is the 
result of trauma in service and he is not eligible for 
outpatient dental care. 




CONCLUSIONS OF LAW

1.  The additional evidence presented since the August 1971 
rating decision is not new and material and the claim of 
service connection for residuals of a back injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  A dental condition to include for treatment purposes was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, which information and evidence 
the claimant is expected to provide, and to ask for any 
evidence in the claimant's possession that pertains to the 
claims or language to the same effect.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In July 2000, the veteran filed his claims.  In a November 
2000 letter and by telephone contact in June 2001, the RO 
provided the veteran pre-RO-adjudication notice.  The RO 
adjudicated the claim in July 2001. 

As for the content of the pre-adjudication notice, the RO 
notified the veteran of the evidence needed to substantiate 
the claims, namely, new and material evidence and evidence of 
dental trauma and he was given 60 days to respond.  He was 
also asked if he knew of any additional evidence to support 
the claims.  

In an August 2003 letter, the RO notified the veteran that VA 
would obtain service records and VA records and that he 
should submit private medical records or authorize VA to 
obtain the records on his behalf.     

The Board finds that the RO's pre- and post-adjudicatory 
notices substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

Any defect in the sequence of the notice was not prejudicial 
because the veteran had adequate notice of the need to submit 
evidence, he had the opportunity to submit such evidence and 
to address the issues at a hearing.  For these reasons, the 
Board concludes that the due process protections incorporated 
in the VCAA have been satisfied and the timing of the VCAA 
notice clearly had no adverse bearing on the development of 
the veteran's claim or other assistance he received or the 
substantive decision on his claims.  

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Duty to Assist 

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.

Procedural and Factual Background

The service medical and dental records from both the United 
States Army and United States Marine Corps are on file.  

Army medical records show no indication of a back injury or 
facial injury during service.  Army dental records show that 
teeth # 3 and # 19 were extracted, but dental trauma was not 
shown. 

Marine Corps dental records show that the veteran received 
dental care, including root canal work on several teeth, but 
no extractions and no treatment for dental trauma.  

Marine Corps medical record shows no treatment for facial or 
dental trauma.  Marine Corps records from February and March 
1971 show that the veteran complained of low back pain of two 
months duration after lifting ammunition.  The impression was 
back strain with a herniated nucleus pulposus (HNP) being 
doubtful.  On separation examination in 1971, no back 
abnormality or dental condition was identified. 

The veteran submitted his original claim of service 
connection for a back injury in April 1971.  In an August 
1971 rating decision, the RO denied service connection 
because the no back disability was shown.  After the veteran 
was notified of the adverse decision and of his procedural 
appellate rights, he did not appeal the decision and the 
rating decision became final.
 
On VA dental examination in September 1971, it was noted that 
teeth # 3 and # 19 were extracted in service, two teeth were 
crowned, two teeth were devitalized, twelve teeth had 
fillings, and three teeth had caries.  The examiner noted 
heavy calculus, poor hygiene, and marked overbite, and 
recommended future treatment consisting of crowns, 
prophylaxis, and fillings.  

In July 2000, the veteran submitted a petition to reopen the 
claim of service connection for a back injury and service 
connection for a dental condition. 

Additional Evidence Since the 1971 Rating Decision 

VA records, dated in August 2000, show that the veteran 
complained of "back strain" while on active duty and of two 
subsequent episodes during post-military civilian employment.  
X-rays were made of the lumbosacral spine because of a 
complaint of constant lower back pain since a gunshot wound 
in 1976.  The pertinent finding on the radiologist's report 
was mild narrowing at the L4/5 disc space.

In January 2001, the veteran was seen by VA for a complaint 
of chronic back pain.  Pain medication was given.  In January 
2002, the veteran complained of worsening back pain.  The 
diagnoses were degenerative disc disease and degenerative 
joint disease.  

In a statement in support of claim, dated in September 2003, 
the veteran stated that he had injured his back during 
service while unloading ammunition boxes at the firing range.  
He indicated that he had sought medical attention and was 
placed on 72 hours bed rest and that the rest of his 
treatment has been by VA. 

In December 2003, the veteran testified that he strained his 
back while unloading heavy ammunition boxes at the rifle 
range, that he went to the dispensary, where he was given an 
electric massage and 72 hours bed rest, and that he had back 
troubled since 1972.  He testified that reinjured his back in 
1991 or 1992 and that he has been unable to work since then. 

In regard to the dental claim, veteran testified that during 
service his dental problems were tooth decay and abscesses 
for which he had root canal work.  He testified that after 
service went to a civilian dentist, but his teeth continued 
to deteriorate and break off.  The veteran argued that his 
teeth should have been fixed during service. 

Analysis

New and Material Evidence
Residuals of a Back Injury

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b).  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  

The Board's review in regard to "new and material evidence" 
includes all evidence received subsequent to the last final 
adjudication denying service connection in August 1971.  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself 


or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

The evidence added to the file since the rating decision in 
August 1971 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence. 

The VA records are new in that they were not available to the 
previous adjudicator and they provide evidence of the 
veteran's current back disability.  The records are however 
not material because there is no evidence regarding the 
etiology of the current back disability as it relates to 
service.  Rather the records contain evidence on intercurrent 
injuries after service, which opposes the claim. 

As for the veteran's testimony while credible, it is 
cumulative of the evidence already on file, that is, 
documentation of a back strain during service.  Also to the 
extent that the veteran's testimony is offered in the context 
of establishing a relationship between the back strain in 
service and the post-service back problems, a layperson is 
not competent to offer an opinion on a medical question, such 
as the etiology of his current back problem.  Where as here, 
the issue turns on a medical matter, an unsupported lay 
statement, even if new, cannot serve as a predicate to reopen 
the previously disallowed claim.  

In sum, the additional evidence is not new and material 
because by itself or in combination with other evidence, is 
not so significant that it must be considered in order to 
fairly adjudicate the claim.  

Service Connection for Dental Condition 

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may 


be granted for a disease diagnosed after discharge when all 
the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a).  

Outpatient dental treatment may be authorized for certain 
classes of veterans, as defined by 38 C.F.R. § 17.161:  

Class I consists of those veterans having a service-connected 
compensable dental disability or condition; since appellant 
does not have a compensable dental disability he is not a 
member of this class.  38 C.F.R. § 17.161(a).  

Class II consists of veterans having a service-connected 
noncompensable dental condition or disability who were 
discharged after September 30, 1981; since appellant was 
discharged in 1971 he is not a member of this class.  
38 C.F.R. § 17.161(b).  

Class II(a) consists of veterans have a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma; since 
appellant suffered no wounds or dental trauma he is not a 
member of this class.  38 C.F.R. § 17.161(c).  The Board 
notes that the intended consequences of in-service dental 
treatment, including extractions, are not considered dental 
trauma.  VAOPGCPREC 5- 97.  

Classes II(b ) and II(c) consist of veterans having a 
service-connected noncompensable dental condition or disease 
who had been interned or detained as prisoners of war (POWs); 
since appellant was not a POW he is not a member of these 
classes.  38 C.F.R. § 17.161(d)(e).  

Class IIR consists of any veteran who had made prior 
application for and received dental treatment from VA for 
noncompensable dental conditions but was denied replacement 
of missing teeth that were lost during a period of service 
prior to the last period of service; appellant is not a 
member of this class.  38 C.F.R. § 17.161(f). 

Class III consists of veterans having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected disability; appellant is not 
a member of this class.  38 C.F.R. § 17.161(g).  

Class IV consists of veterans whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
and who are entitled to100 percent evaluation by reason of 
individual unemployability; appellant is not a member of this 
class. 38 C.F.R. § 17.161(h).  

Class V consists of veterans who are participating in a 
rehabilitation program under 38 U.S.C. chapter 31; appellant 
is not a member of this class.  38 C.F.R. § 17.161(i).  

Class VI consists of veterans scheduled for admission or 
otherwise receiving care and services under 38 U.S.C. chapter 
17 when the dental condition is clinically determined to be 
complicating a medical condition currently under treatment; 
appellant is not a member of this class.  38 C.F.R. 
§ 17.161(j).  

As noted above, there are specific circumstances in which a 
veteran is entitled to compensable service connection or to 
noncompensable service connection for outpatient dental 
treatment, but defective dental treatment, whether in service 
or subsequent to service, is not provided for in 38 C.F.R. 
§ 17.161.  Accordingly, there is no legal basis on which the 
Board can grant service connection.

As the preponderance of the evidence is against the dental 
claim, the benefit-of-the-doubt standard of proof does not 
apply.

                                                                                             
(Continued on next page)


ORDER

As new and material evidence has not been presented, the 
petition to reopen the claim of service connection for 
residuals of a back injury is denied. 

Service connection for a dental condition to include for 
treatment purposes is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



